2019 IL App (2d) 160873 

                                  No. 2-16-0873

                           Opinion filed January 24, 2019 

______________________________________________________________________________

                                              IN THE


                              APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 10-CF-2035
                                       )
ALEXANDER G. CASTILLO,                 ) Honorable
                                       ) Joseph G. McGraw,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Presiding Justice Birkett and Justice Zenoff concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant, Alexander G. Castillo, appeals from the summary dismissal of his pro se

petition under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016)) for

relief from his convictions of two counts of first-degree murder (720 ILCS 5/9-1(a)(1) (West

2010)) and a single count of home invasion (id. § 12-11(a)(5)). Defendant contends that his

petition sufficiently stated a claim that he was deprived of his right to the effective assistance of

counsel in his direct appeal. The claim was based on appellate counsel’s failure to argue that the

trial court erred by restricting the cross-examination of a witness who testified that defendant

admitted committing the murders. We affirm.

¶2                                      I. BACKGROUND
2019 IL App (2d) 160873


¶3     After a jury trial, defendant was found guilty of two counts each of first-degree murder

and home invasion. He was sentenced to concurrent natural-life prison terms for the first-

degree-murder convictions and concurrent 51-year prison terms for the home-invasion

convictions. The trial court ordered the sentences for the home-invasion convictions to be served

consecutively to the sentences for first-degree murder. We vacated one of the convictions of

home invasion but affirmed defendant’s other convictions. People v. Castillo, 2015 IL App (2d)
130515-U (Castillo I).

¶4      For the sake of efficiency, we will borrow, with appropriate modifications, Castillo I’s

summary of the evidence at trial. In the early morning hours of May 10, 2010, Christa Clark and

her husband, Michael Clark, were shot to death in their Rockford home. Christa’s seven-year­

old son, A.B., and her infant daughter were in the house at the time of the shooting. After the

shooting, A.B. went to the home of a neighbor, David Saunders. Saunders testified that his

daughter woke him at about 2 a.m. and told him that someone was knocking on the door. When

Saunders answered the door, A.B. told him that a friend of Christa’s had shot and killed Christa

and Michael. Saunders contacted the police. Saunders’s daughter testified that, when she heard

the knocking, she looked at her clock, which indicated that it was 2:13 a.m. A police officer

arrived at the scene at 2:24 a.m.

¶5     One of the victims’ neighbors, Andrew Fry, testified that he heard a “spurt” of gunshots

at around 2 a.m. on May 10, 2010. Fry then heard an engine noise that sounded like it could

have come from a muscle car or a loud muffler. Another neighbor, Steve Peterson, testified that

shortly after 2 a.m. on May 10, 2010, he heard a loud noise while watching television. Peterson

described the noise as a “metal bang” that sounded like metal trash cans being knocked over.

Peterson went outside to see what was happening. He did not see anything, so he went back



                                              -2­
2019 IL App (2d) 160873


inside. Then he heard two more loud metal banging noises. He went to the front door and saw

an individual running toward a car that had its engine running. The individual got into the car

and drove away quickly. Peterson did not know what type of car the individual was driving, but

it looked like an Oldsmobile 88 or Cutlass from the 1980s.

¶6     Rockford police officer Melissa Sundly testified that she spoke to A.B. both at

Saunders’s house and at SwedishAmerican Hospital. A.B. told Sundly that he saw the man who

shot Christa. He was a friend of Christa’s and Michael’s, and A.B. knew him as “Blizz.” A.B.

told Sundly that Blizz looked through Christa’s pockets for money after shooting her. A.B.

described Blizz as a white male who was 18 years old or possibly in his twenties. Blizz lived in

Wisconsin and drove a red car or a black truck.

¶7     Kevin Nordberg, a detective with the Rockford Police Department, testified that he spoke

to A.B. at the hospital. A.B. stated that he had been awakened by gunshots. A.B. saw Blizz—

whom he had seen on two prior occasions—point a gun at Christa and then pull the trigger. A.B.

saw Blizz going through Christa’s pockets and saw money lying near Christa. After Blizz left

the house, A.B. saw that Michael had also been shot. A.B. told Nordberg that he picked up a cell

phone that he found and unsuccessfully tried to call his “dad,” Jack Buttita. A.B. did not

recognize the cell phone; he told Nordberg that it must have belonged to Blizz. A.B. told

Nordberg that Blizz lived in Janesville, Wisconsin, and drove a red car or a black truck. At

about 9 a.m., Nordberg and Detective John Eissens showed a photo lineup to A.B. A.B. pointed

to a photograph of defendant and said, “ ‘That’s Blizz.’ ” Nordberg testified that the police

learned that Blizz was the nickname of an individual named Jeremy Haynes, who lived in

Rockford. When shown a photograph of Haynes, A.B. said that Haynes was Blizz. A.B. said




                                              -3­
2019 IL App (2d) 160873


that Haynes was not the person he had seen at his house. Nordberg testified that A.B. had

thought that defendant went by the name Blizz.

¶8     Buttita testified that he was not A.B.’s father but had previously dated Christa and had

stayed in contact with her and with A.B. Buttita received four phone calls at around 2 a.m. on

May 10, 2010. The calls were from a number with the Wisconsin area code 608. Buttita did not

recognize the number, so he did not answer the calls. Shortly thereafter, Saunders called Buttita.

Although Buttita did not recognize Saunders’s number, he answered the call. Saunders told

Buttita that Christa and Michael had been killed and that A.B. and his sister had been taken to the

hospital. At some point that morning, Buttita informed a detective with the Rockford Police

Department about the four calls he had received from the number with the 608 area code. Buttita

told the detective that he dialed the number and that his call was transferred to voicemail for

someone named “Alex.” Buttita recalled that Christa had mentioned in passing that she had a

friend named Alex. The State presented evidence that the number was assigned to a telephone

registered to defendant.

¶9     Eissens testified that he received custody of a cell phone from another detective. Eissens

showed the cell phone to A.B., who indicated that it was Michael’s. Eissens testified that there

were three text messages sent from Michael’s phone to defendant’s phone on May 9, 2010. The

first message stated, “ ‘I’m on my way to your house.’ ” The second message stated, “ ‘We

don’t have any money to get home.’ ” The third message stated, “ ‘You don’t call my wife right

now. I am going to punch you in the face, promise.’ ”

¶ 10   Defendant was arrested in Janesville on the afternoon of May 10, 2010, after leaving the

home of Josie Cook, the mother of his daughter. Defendant left Cook’s home in a Pontiac

Sunfire. A search of that vehicle resulted in the discovery of the cell phone that A.B. had used to



                                               -4­
2019 IL App (2d) 160873


call Buttita. A blue Oldsmobile with a piece of cardboard covering the rear license plate was

parked in Cook’s driveway.

¶ 11   Two detectives with the Rockford Police Department interviewed defendant during the

afternoon of his arrest. Defendant stated that he had owed Christa $3450 and had gone to the

victims’ house at about 12:30 a.m. to repay her. He drove to their house in the blue Oldsmobile.

Defendant indicated that Christa had been texting him all day and had been making various

threats. Christa informed defendant that someone called “Spanky” had been giving her a hard

time. Defendant told the detectives that he did not go to the victims’ house right away, because

he was afraid that Spanky would be there. When defendant arrived, he waited outside. Michael

found defendant and told him that there was nothing to worry about. Defendant left the victims’

home a little after 1 a.m.

¶ 12   Defendant initially denied that someone else could have used his phone. After the

detectives informed defendant that A.B. had used defendant’s phone to call Buttita, defendant

said that he did not know how A.B. was able to make the call. Later, defendant related that he

had left his phone at the victims’ house. Defendant indicated that he returned to the house about

15 minutes later to retrieve his phone. When he arrived, he observed that Christa and Michael

had been shot. Defendant denied that he was responsible for the shooting, but he admitted that

he told no one that Christa and Michael had been shot.

¶ 13   A.B. testified that defendant was at Michael and Christa’s wedding. A.B. also saw

defendant on May 9, 2010, when A.B. and his sister traveled with Michael and Christa to

defendant’s apartment complex in Janesville. A.B.’s account of the events of the early morning

hours of May 10, 2010, was essentially consistent with the account he provided to police. A.B.




                                              -5­
2019 IL App (2d) 160873


testified that, when he spoke with the police, he thought that defendant’s nickname was Blizz.

A.B. identified defendant in open court as the individual who had shot Christa.

¶ 14   David Reimann testified that he was serving a seven-year prison sentence for burglary.

In December 2015, while the burglary charge was pending, he shared a cell in the Winnebago

County jail with defendant. At one point, after defendant visited with his attorney, he spoke to

Reimann about the circumstances of the crimes. Defendant told Reimann that he had feelings for

Christa and that there was a “confrontation” via text messages. Defendant stated that he had

gone to the victims’ house at approximately 12:15 or 12:30 a.m. on the day of the killings but did

not get inside. Defendant returned to the victims’ home at about 2:15 or 2:30 a.m. He then

entered the dwelling and shot Michael and Christa. Reimann testified that he had not been

promised any consideration in exchange for his testimony. He acknowledged that, shortly before

his testimony, he had told the prosecutor that he had memory problems partly due to seizures and

that he did not recall what defendant had told him. Reimann testified that his seizures did not

affect his memory.

¶ 15   During cross-examination of Reimann, the trial court barred defendant’s attorney from

inquiring about the sentencing range for burglary. Defendant’s attorney sought to show that

Reimann faced a prison term of 4 to 15 years. 1 He argued that the seven-year sentence that

Reimann received was lenient and that it “[went] to the bias, interest, and motive.”

¶ 16   The trial court imposed sentence on May 14, 2013. In his direct appeal, defendant argued

that he did not receive the effective assistance of counsel at trial. He contended that trial counsel

should have moved to suppress A.B.’s identification. Defendant also argued that the State failed

       1
           In this appeal, defendant contends that, based on Reimann’s criminal history, he

actually could have been sentenced as a Class X offender to a prison term of up to 30 years.



                                                -6­
2019 IL App (2d) 160873


to prove home invasion beyond a reasonable doubt and that the evidence did not support multiple

convictions of home invasion.

¶ 17   Defendant filed his pro se postconviction petition on July 5, 2016, claiming inter alia that

counsel on direct appeal should have argued that the trial court erred by barring cross-

examination of Reimann about the sentencing range for the burglary charge that he was facing

when he spoke with police about his conversation with defendant. The trial court summarily

dismissed the petition on July 22, 2016. This appeal followed.

¶ 18                                       II. ANALYSIS

¶ 19   We begin our analysis with a brief summary of the general principles governing

proceedings under the Act. In People v. Meeks, 2016 IL App (2d) 140509, ¶ 3, we observed as

follows:

               “Under the Act, a person imprisoned for a crime may mount a collateral attack on

       his conviction and sentence based on violations of his constitutional rights. [Citation.]

       Within 90 days after a petition for relief under the Act is filed and docketed, the trial

       court must examine the petition and either summarily dismiss it or docket it for further

       proceedings. [Citation.] If the trial court finds that the petition is ‘frivolous or is patently

       without merit,’ the petition will be summarily dismissed. [Citation.] Summary dismissal

       is proper if the petition ‘is based on an indisputably meritless legal theory or a fanciful

       factual allegation.’ [Citation.]”

We review de novo a summary dismissal. People v. Hodges, 234 Ill. 2d 1, 9 (2009).

¶ 20   In his petition, defendant claimed inter alia that he did not receive the effective assistance

of counsel on appeal. As a matter of due process, a criminal defendant is entitled to the effective

assistance of counsel on his or her first appeal as of right. Evitts v. Lucey, 469 U.S. 387, 396-97



                                                -7­
2019 IL App (2d) 160873


(1985). Claims of ineffective assistance of counsel on appeal are evaluated under the standard

set forth in Strickland v. Washington, 466 U.S. 668, 688, 694 (1984), which requires a showing

that counsel’s performance “fell below an objective standard of reasonableness” and that the

deficient performance was prejudicial in that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

¶ 21   When the State presents a witness who had criminal charges pending when he or she

agreed to testify, the defendant is entitled to cross-examine the witness about his or her

motivation to testify. 2 People v. Dopson, 2011 IL App (4th) 100014, ¶ 29. The defendant need

not show that the witness received any consideration in exchange for testifying. Id. “[T]he

defense is entitled to inquire into *** promises or expectations [of leniency] whether they are

based on fact or are simply imaginary.” People v. Ramey, 152 Ill. 2d 41, 68 (1992) (citing

People v. Triplett, 108 Ill. 2d 463, 475-76 (1985)). When gauging a witness’s credibility, the

trier of fact may consider the witness’s “fear of potential punishment and the hope of potential

benefit that the witness believes he or she stands to gain from testifying for the State.” Dopson,

2011 IL App (4th) 100014, ¶ 30. Thus, the defendant may explore the possibility that the

witness’s testimony was designed “to garner favor with the same body responsible for

prosecuting [the witness in his or her] pending cases.” Id. ¶ 31.

¶ 22       Defendant argues that, for the jurors to fully appreciate Reimann’s incentive to testify

against defendant, they should have been made aware of the maximum penalty Reimann faced if

convicted of the charge against him. In theory, the penalty Reimann faced had some bearing on

       2
           For purposes of our analysis, we will assume that, when Reimann informed police that

defendant had admitted killing Michael and Christa, it was understood that Reimann would

testify about what he heard.



                                                -8­
2019 IL App (2d) 160873


his credibility. The more severe the penalty Reimann faced, the more likely that hope for

leniency would overcome any reluctance to lie to police or to provide false testimony against

defendant. However, when the jury is generally aware that a prosecution witness faces a severe

penalty for criminal activity, the probative value of the specific sentencing range is marginal.

See, e.g., United States v. Cropp, 127 F.3d 354, 359 (4th Cir. 1997).

¶ 23   Here, the significance of the sentencing range that Reimann faced pales in comparison to

the significance of the underlying fact, which was known to the jurors, that Reimann was facing

a serious criminal charge when he spoke with police. Furthermore, the jurors were aware that,

not long before testifying, Reimann claimed to have no memory of his conversation with

defendant.   Thus, regardless of what sentence he was facing when he spoke with police,

Reimann’s credibility was already severely compromised. It is entirely possible that the jurors

discounted Reimann’s testimony, based on the impeachment evidence they heard, but found

defendant guilty based on the other evidence.        On the other hand, if the jurors credited

Reimann’s testimony despite what they already knew about his credibility, it seems highly

unlikely that evidence about the sentencing range Reimann faced when he spoke with police

would have made any difference.       In either case, the guiding principle is that “[i]f ample

impeachment evidence is allowed, limitations placed on a defendant’s cross-examination are

harmless beyond a reasonable doubt.” People v. Kegley, 227 Ill. App. 3d 48, 55 (1992).

¶ 24   In any event, discrediting Reimann’s testimony was not the only hurdle (nor was it the

highest one) that defendant had to clear to overcome the State’s evidence against him. A.B.

identified defendant from a photo lineup and in open court as the person who shot Christa. A.B.

recognized defendant as someone he had seen at Michael and Christa’s wedding, and he had

been to defendant’s apartment complex in Janesville. In Castillo I, we held that the photo-lineup



                                               -9­
2019 IL App (2d) 160873


identification procedure was not suggestive. Castillo I, 2015 IL App (2d) 130515-U, ¶ 16.

Before the photo lineup was shown to him, A.B. stated that the person who shot Christa was

named Blizz. Although defendant was not Blizz, it is apparent that A.B. recognized defendant as

the person who shot Christa but that he was confused about defendant’s name. Moreover,

defendant’s cell phone was at the victims’ home after they were killed. When he spoke with

police, defendant was evasive about how A.B. had been able to use his phone. Defendant first

said that he did not know. He then said that he had left the phone at the victims’ home.

Defendant also told police that he was unfazed by the sight of the victims’ bodies, but it strains

credulity that defendant was innocent and yet did not report the victims’ deaths to anyone.

¶ 25   In addition, one of the victims’ neighbors heard gunfire and then heard a loud automobile

engine. Another neighbor saw an individual run to, and drive off in, a vehicle that looked like an

Oldsmobile. An Oldsmobile with cardboard covering the license plate was found at Cook’s

home. It could be inferred that defendant was concerned about the vehicle being identified.

¶ 26   Defendant would have us believe that he left the victims’ home, that someone else killed

them, and that A.B. mistakenly identified defendant as the perpetrator, even though A.B. would

have had no reason to know that defendant had ever been in the home that morning. Unless

defendant committed the crime, it would be a remarkable coincidence that A.B. identified him as

the perpetrator and that he just happened to have been in the home shortly before the victims

were killed.

¶ 27   Another remarkable coincidence—if defendant is innocent—is that he returned to retrieve

his phone during the brief interval between when A.B. went to Saunders’s home and when the

police arrived.   Before going to Saunders’s home, A.B. attempted to call Buttita.            The

uncompleted calls were made between 2:05 and 2:08 a.m. According to Saunders’s daughter, it



                                              - 10 ­
2019 IL App (2d) 160873


was 2:13 a.m. when she heard A.B. knocking on the door. The first officer arrived at the scene at

2:24 a.m. Thus, defendant would have us believe that, although he was not the killer, he returned

to the scene no more than 11 to 16 minutes after A.B. went to Saunders’s home.

¶ 28   Under these circumstances, it is abundantly clear that the outcome of defendant’s direct

appeal would have been no different if appellate counsel had challenged the trial court’s

limitation of the cross-examination of Reimann. Appellate counsel’s choice not to raise the issue

engendered no prejudice within the meaning of Strickland.            Defendant’s corresponding

postconviction claim was thus based on an indisputably meritless legal theory, and summary

dismissal of the petition was proper.

¶ 29                                    III. CONCLUSION

¶ 30   For the foregoing reasons, the judgment of the circuit court of Winnebago County is

affirmed. As part of our judgment, we grant the State’s request that defendant be assessed $50 as

costs for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d
166, 178 (1978).

¶ 31   Affirmed.




                                             - 11 ­